           Case 1:18-cv-08196-KHP Document 102 Filed 02/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                2/2/2021

BANKUNITED, N.A.,


                                                Plaintiff,                ORDER OF DISMISSAL

                             -against-                                   1:18-cv-8196 (JGK) (KHP)

BLUE WOLF INVESTMENTS, LLC, SEASONS
PROPERTY MANAGEMENT LLC, ZVI BLOOM, and
MAYER GOLD,
                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge

         The docket sheet in this action indicates that the Complaint was filed on September 7,

2018, an Amended Complaint was filed on October 16, 2018, and that no proof of service of the

summons and either complaint has been filed as to Defendant Seasons Property Management

LLC. Rule 4(m) of the Federal Rules of Civil Procedure provides:

         If a defendant is not served within 120 days after the complaint is filed, the court
         – on motion or on its own after notice to the plaintiff – must dismiss the action
         without prejudice against that defendant or order that service be made within a
         specified time. But if the plaintiff shows good cause for the failure, the court must
         extend the time for service for an appropriate period. This subdivision (m) does
         not apply to service in a foreign country under Rule 4(f) or 4(j)(1).

                                                    *         *      *

         The time to serve the Amended Complaint has long since expired. In accordance with

Rule 4(m), this Court hereby dismisses the action, without prejudice, as to Defendant Seasons

Property Management LLC. The Clerk of Court is kindly directed to close the case.




                                                              1
       Case 1:18-cv-08196-KHP Document 102 Filed 02/02/21 Page 2 of 2




   SO ORDERED.

Dated: February 2, 2021
       New York, New York

                                         ______________________________
                                         KATHARINE H. PARKER
                                         United States Magistrate Judge




                                     2
